DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 2-3, 5-7, 10-11, and 13-26 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein in the captured image, outside edges of the substrate-side alignment mark or the component-side alignment mark exposed between the conductive particles are intermittently visible as line segments along imaginary line segments of the outside edges of the substrate-side alignment mark or the component-side alignment mark.” As recited in claims 15, 16, and 17.
It should be noted that the term “image” is being interpreted as “a visual representation of a device visible to the user, not merely electrical signals which identify aspects of the device.”
Lee et al. (US 20080006952 A1, hereinafter Lee), the closest reference,  discloses an alignment method (FIGS. 3A-6) comprising: arranging an adhesive containing conductive particles (anisotropic conductive film ACF 33, see Paragraph [0029] and FIG. 3A describing conductive particles) on a surface of a transparent substrate (substrate 30, see Paragraph [0025]: “In present embodiment of the invention, the substrate 30 can be a transparent substrate…”) having a substrate-side alignment mark (at least portions 50b of function pads 30a/b/c) and mounting an electronic component (IC 31) having a component-side alignment mark (at least portions 51b of function pads 31a/b/c) so that the transparent substrate and the electronic component face each other via the adhesive interposed therebetween; (See FIG. 3A)imaging the substrate-side alignment mark and the electronic component-side alignment mark from the back surface side of the transparent substrate; (imaging using detection unit 32, see Paragraph [0027]: “The display device displays images incorrectly according to the fault signal S32, and the disposition of the substrate 30 and the IC 31 faults.”) and adjusting a position of the substrate-side alignment mark and the component-side alignment mark by using a captured image obtained by imaging to adjust a mounting position of the electronic component with respect to the transparent substrate; (See FIG. 3B, FIG. 5, and Paragraph [0027]: “-3-Application No. 16/247,957When detecting that the voltage level of one of the signals S30a and S30b is changed, the detection unit 32 outputs the fault signal S32 to indicate a positioning shift between the substrate 30 and the IC 31.”) 
However, Lee does not explicitly teach wherein in the captured image, outside edges of the substrate-side alignment mark or the component-side alignment mark exposed between the conductive particles are intermittently visible as line segments along imaginary line segments of the outside edges of the substrate-side alignment mark or the component-side alignment mark, as recited in at least claims 15-17.  No other reference has been found that remedies the deficiencies of Lee.
Therefore, claims 15-17 are allowed, and claims 2-3, 5-7, 10-11, and 18-26 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812